DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 9/8/2021, for a Request for Continued Examination (RCE), is acceptable and a RCE has been established.  An action on the RCE follows.

	Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a method for use in a station (STA) in a wireless local area network (WLAN), the method comprising:
transmitting an enhanced directional multi-gigabit (EDMG) capabilities element indicating a hybrid beamforming (HBF) capability of the STA, and at least one of a single user multiple input multiple output (SU-MIMO) capability of the STA or a multiple user multiple input multiple output (MU-MIMO) capability of the STA.
The closest prior art of Kasher et al. (US 2017/0127386) and Cordeiro et al. (US 2017/0201992) disclose transmitting/receiving the EDMG capabilities element described above.
However, the prior art does not further disclose: 

receiving an announcement frame comprising an EDMG HBF control trailer to signal a sounding configuration to be used based on the HBF capability of the STA and one or more of the SU-MIMO capability of the STA or the MU-MIMO capability of the STA; 
receiving, based on the sounding configuration, a sounding symbol comprising at least one of a channel estimation field (CEF) or a training (TRN) field to enable measurement of a baseband channel by a receiver, wherein at least one of the CEF or TRN field is based on the sounding configuration; 
transmitting HBF information based on the baseband channel; and 
receiving an HBF signal based on the HBF information and the sounding configuration.

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/10/2021